The slip opinion is the first version of an opinion released by the Chief Clerk of the
Supreme Court. Once an opinion is selected for publication by the Court, it is
assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
112 NMRA, authenticated and formally published. The slip opinion may contain
deviations from the formal authenticated opinion.

      IN THE SUPREME COURT OF THE STATE OF NEW MEXICO
Opinion Number: ________________

Filing Date: January 10, 2022

NO. S-1-SC-37589

STATE OF NEW MEXICO,
      Plaintiff-Respondent,

v.

SOMER D. WRIGHT,
      Defendant-Petitioner.

ORIGINAL PROCEEDING ON CERTIORARI
Matthew G. Reynolds, District Judge

Bennett J. Baur, Chief Public Defender
Mary Barket, Assistant Appellate Defender
Santa Fe, NM

for Petitioner

Hector H. Balderas, Attorney General
Charles J. Gutierrez, Assistant Attorney General
Santa Fe, NM

for Respondent
                                    OPINION

VIGIL, Chief Justice.
{1}   Our Legislature has directed, “No person shall be arrested for violating the

Motor Vehicle Code or other law relating to motor vehicles punishable as a

misdemeanor except by a commissioned, salaried peace officer who, at the time of

arrest, is wearing a uniform clearly indicating the peace officer’s official status.”

NMSA 1978, § 66-8-124(A) (2007). We held in State v. Slayton that an arrest by a

police service aide in violation of Section 66-8-124(A) did not, by itself, amount to

a per se violation of the Fourth Amendment to the United States Constitution. See

2009-NMSC-054, ¶¶ 1, 33, 147 N.M. 340, 223 P.3d 337. In this case, we are asked

to determine whether the arrest of Defendant Somer D. Wright by a

noncommissioned, volunteer reserve deputy in violation of the statute was

constitutionally unreasonable and therefore in violation of Article II, Section 10 of

the New Mexico Constitution. Disagreeing with the opinion of a divided Court of

Appeals panel holding that there was no constitutional violation, State v. Wright,

2019-NMCA-026, ¶¶ 6, 13, 19, 458 P.3d 604, we reverse.

{2}   We hold that the failure to observe the requirements of Section 66-8-124(A)

resulted in an illegal arrest of Defendant and violated Article II, Section 10 of the

New Mexico Constitution. Suppression of all evidence obtained as a result of the
arrest is therefore required. In reversing the Court of Appeals we reiterate that

reviewing courts are to give sufficient deference to the findings of fact of our trial

courts and not reweigh evidence on appeal. See State v. Martinez, 2018-NMSC-007,

¶¶ 13, 18, 410 P.3d 186 (“[T]he Court of Appeals erred by reweighing the evidence

on appeal and failing to view the facts in the manner most favorable to the prevailing

party.”)

I.    BACKGROUND

A.    Factual History

{3}   Torrance County Reserve Deputy Roy Thompson testified that around

midnight on March 15, 2014, he noticed two vehicles approaching him from behind

as he drove south on Highway 41, in uniform and in a marked patrol vehicle

belonging to the Torrance County Sheriff’s Office. The first vehicle to approach

Thompson was a white Dodge truck (Defendant’s truck), and the second was a green

truck. Thompson testified that the headlights of Defendant’s truck appeared to be

“going back and forth.” Thompson testified that he pulled off the highway, allowing

the vehicles to pass, and that as Defendant’s truck passed, it crossed the solid white

line on the edge of the roadway, nearly striking Thompson’s patrol vehicle.

Thompson reentered the highway and accelerated to catch Defendant’s truck, going

as fast as eighty miles per hour on a fifty-five-mile-per-hour stretch of the highway.


                                          2
Thompson testified that during the pursuit, Defendant’s truck was weaving

repeatedly in the roadway from the center line to the edge line.

{4}   While following Defendant, Thompson called Torrance County Sheriff’s

Deputy Ron Fulfer. Deputy Fulfer instructed Thompson to follow Defendant’s truck

and told Thompson that he would be “right there.” Also while driving, Thompson

ran Defendant’s license plate number and confirmed that Defendant was the owner

of the truck. Thompson did not initiate a stop or activate his emergency lights or

equipment. Defendant drove to her residence and pulled into her driveway where

she hit a parked car, causing paint transfer. Thompson parked his patrol vehicle,

parallel to the property, on the street, behind Defendant’s truck. After Defendant hit

the car parked in her driveway, she placed her truck in reverse, “backed up pretty

far,” and “almost” hit Thompson’s patrol vehicle as well.

{5}   Thompson got out of his patrol vehicle and turned his spotlight on Defendant’s

truck. Thompson approached Defendant’s truck and identified himself as “Reserve

Deputy Thompson with the Torrance County Sheriff’s Department.” “He was

dressed in a uniform, displaying a badge of office stating ‘Deputy R. Thompson’

embroidered onto his shirt.” Thompson noticed a “strong odor of alcohol” and asked

Defendant if she had been drinking. Defendant stated that she had drunk “four green

beers.” Thompson told Defendant that he saw her strike the vehicle in her driveway


                                          3
and that she almost backed into his patrol vehicle. Thompson then “asked”

Defendant to “hang tight . . . because [he] had another deputy en route.” Defendant

was not restrained, but Thompson told her to remain in her truck. Defendant obeyed

Thompson’s order and remained in her truck for four or five minutes until Deputy

Fulfer arrived.

{6}   Upon arriving at Defendant’s house, Deputy Fulfer met with Thompson.

Deputy Fulfer then walked to the parked car in front of Defendant’s truck and

noticed a “small white scratch on the rear bumper.” Next, Deputy Fulfer went to the

driver’s side of Defendant’s truck and asked Defendant for her driver’s license,

which Defendant produced after Deputy Fulfer repeated his request a second time.

Deputy Fulfer asked Defendant whether she had been drinking. After Defendant

confirmed that she had been drinking, Deputy Fulfer asked Defendant to perform

field sobriety tests, which Defendant failed. Defendant refused to blow into Deputy

Fulfer’s portable breath tester. Deputy Fulfer arrested Defendant for “driving under

the influence of intoxicating liquor or drugs.” Subsequently, Defendant had two

blood-alcohol-content tests administered at the Torrance County Sheriff’s office, for

which the “results were .18 and .18.”

{7}   Defendant was charged with first-offense aggravated driving while

intoxicated (DWI), NMSA 1978, § 66-8-102(D)(1), (E) (2016), a misdemeanor,


                                         4
which was later amended to DWI (first offense), see § 66-8-102(C)(1), (E).

B.    Procedural History

1.    District court hearing and order

{8}   Defendant filed a motion to suppress in the district court, “arguing that

volunteer Reserve Deputy Roy Thompson’s detention of [Defendant] was illegal and

[therefore] suppression of the evidence obtained as a result of that illegal detention

was warranted under the Fourth Amendment and Article II, Section 10 of the New

Mexico Constitution.” In response, the State argued that any unlawful detention

which occurred did not rise to the level of a Fourth Amendment violation under

Slayton, 2009-NMSC-054. The State further asserted that any unlawful detention

was “in furtherance of an important interest” and was “too brief” to have been “an

unreasonable seizure under Article II, Section 10 of the New Mexico Constitution.”

Specifically, the State argued that the “volunteer deputy had acted as any reasonable

citizen would when confronted with a person suspected of driving under the

influence of intoxicating liquor, making his conduct constitutionally reasonable”

under Article II, Section 10.

{9}   In addition to testifying about the stop as described above, Thompson testified

about his credentials. Thompson stated that “he had been a volunteer reserve deputy

with the Torrance County Sheriff’s Department for fifteen to sixteen years” but that


                                          5
he was not a “commissioned, salaried peace officer.”

{10}   In cross-examination, defense counsel questioned Thompson about two prior

cases in which evidence had been suppressed as a result of Thompson’s conduct. In

one case, Thompson initiated a traffic stop for careless driving and, on appeal from

the magistrate court, the seizure of the defendant was held to be illegal and

unreasonable. However, Thompson said he did not remember why the evidence was

suppressed. The second case involved Thompson detaining someone at a rest stop,

and Thompson remembered that in that case some part of the evidence was

suppressed. Following Thompson’s testimony, the State conceded that Thompson

lacked statutory authority to detain Defendant.

{11}   After the parties filed their respective requested findings of fact and

conclusions of law, the district court filed its findings of fact and conclusions of law.

The district court concluded that Thompson arrested Defendant when he ordered her

“to stay put” in her truck until Deputy Fulfer arrived and that the arrest was contrary

to Section 66-8-124(A) and resulted in an illegal detention because Thompson was

not a “‘commissioned, salaried peace officer.’” The district court further concluded

that based on the totality of the circumstances, “but for the illegal detention,

Defendant would have gone inside her house before [Deputy Fulfer] arrived four to

five minutes after the illegal detention,” and whether “Defendant would have opened


                                           6
the door for” Deputy Fulfer, or whether Deputy Fulfer would have attempted to

obtain an arrest warrant or enter Defendant’s home without permission, was all

speculative. The district court therefore concluded that “Thompson’s illegal

detention of Defendant violated Article 2, Section 10 of the New Mexico

Constitution” and that evidence obtained after Deputy Fulfer arrived on the scene

should be suppressed. An order suppressing this evidence was then filed. The State

appealed to the Court of Appeals.

2.     Court of Appeals opinion

{12}   A divided panel of the Court of Appeals reversed the district court’s

suppression order. Wright, 2019-NMCA-026, ¶¶ 3, 19. Addressing the Article II,

Section 10 argument, the majority acknowledged that there is no bright-line rule for

determining constitutional reasonableness of searches and seizures in New Mexico

and concluded that an examination of the officer’s actions under the circumstances

of each case is needed. Wright, 2019-NMCA-026, ¶ 11. To analyze the

reasonableness of Thompson’s actions, the majority used the balancing-of-interest

test outlined in State v. Rodarte, 2005-NMCA-141, 138 N.M. 668, 125 P.3d 647,

and State v. Bricker, 2006-NMCA-052, 139 N.M. 513, 134 P.3d 800. Wright, 2019-

NMCA-026, ¶¶ 11, 13. That test required the Court “to evaluate, on the one hand,

the degree to which the seizure intruded upon Defendant’s privacy and, on the other,


                                         7
the degree to which the seizure was needed for the promotion of legitimate

governmental interests.” Id. ¶ 13 (brackets, internal quotation marks, and citation

omitted).

{13}   The majority first determined that “[u]nder the totality of the circumstances,

the intrusion on Defendant’s privacy was minimal.” Id. The majority then reasoned

that the State’s interest in keeping drunk drivers off the roadway “far outweighed

whatever brief, minimal privacy intrusion that Defendant may have experienced.”

Id. ¶ 14. Moreover, the majority concluded that exigent circumstances justified the

temporary detention because Defendant might have tried to drive away, or

alternatively she might have gone into her home and then refused to come out when

Deputy Fulfer arrived, thereby allowing for the dissipation of alcohol otherwise

detectable through testing. Id. Applying the balancing test in this manner and using

facts different from those found by the district court, the majority held “that

Thompson’s temporary detention of Defendant was constitutionally reasonable.” Id.

¶ 13. The majority therefore reversed the order of the district court. Id. ¶ 19.

{14}   Dissenting, Judge Vargas agreed that the State had “a compelling interest in

deterring drunk driving and maintaining highway safety.” Id. ¶ 21 (Vargas, J.,

dissenting). However, adhering to the factual findings of the district court, the

dissent disagreed with the majority proposition that Defendant’s detention was


                                           8
“‘minimal’” as the detention prevented Defendant from going into her own home.

Id. ¶ 23 (Vargas, J., dissenting). The dissent concluded that the majority failed to

properly balance the interest of the public “to be free from arrest by untrained

citizens,” expressed by legislation directing who can make a traffic stop, and the

interest of the public requiring police officers and their volunteers to comply with

that law. Id. ¶¶ 24-25 (Vargas, J., dissenting). Finally, the dissent noted the majority

concession to Thompson’s testimony that he did not believe Defendant intended to

flee, and the dissent disagreed that exigent circumstances arose from the dissipation

of alcohol as but one of the considerations that applies to a reasonableness analysis.

Id. ¶ 26 (Vargas, J., dissenting). On balance, the dissent agreed with the district

court’s conclusion that “Thompson’s actions were constitutionally unreasonable

under Article II, Section 10.” Id. ¶ 21 (Vargas, J., dissenting).

II.    DISCUSSION

{15}   We granted certiorari on two questions. First, “Did the statutory violation of

Section 66-8-124(A) which occurred in this case constitute a violation of

[Defendant’s] rights under Article II, Section 10 so as to warrant suppression of

evidence against [Defendant]?” Second, “In concluding that suppression was not

warranted, did the Court of Appeals [m]ajority [o]pinion show sufficient deference

to the district court’s factual findings or properly balance the privacy and societal


                                           9
interests embodied by Section 66-8-124(A)?”

{16}   Defendant argues that the seizure was unreasonable under Article II, Section

10 of the New Mexico Constitution and, as a result of Defendant’s unlawful

detention, the evidence obtained should be suppressed. Defendant argues that “the

majority did not accord the violation of the statute in this case any significance

though it too protects important privacy interests from government overreach.”

{17}   Defendant also asserts that the majority erred in substituting its factual

findings for those of the district court. Specifically, Defendant proffers three

examples where the majority failed to give deference. “First, the majority did not

defer to the district court’s conclusion that Thompson had a history of overstepping

his authority even though it was based on testimony the district court had observed

and involved a credibility determination the district court was entitled to make.”

Second, contrary to the factual findings of the district court, the majority determined

that Defendant “presented an ongoing danger because she might have driven off

again after arriving at her home.” “Finally, “the majority erred in rejecting the district

court’s finding that Thompson had acted in an unnecessarily aggressive manner in

pursuing and detaining [Defendant].”

{18}   Although the State concedes that Thompson did not have the statutory

authority to detain Defendant under Section 66-8-124(A), the State argues that the


                                           10
Court of Appeals was correct in its determination that Defendant’s seizure was

reasonable. “Considering that DWI is an arrestable offense, a major offense, [and] a

felony for constitutional purposes,” the State contends, “the Court of Appeals was

correct in not giving the statutory violation [a] dispositive effect in this case

involving a DWI.” The State asserts that the Court of Appeals correctly concluded

that exigent circumstances supported Defendant’s brief seizure “based on probable

cause that Defendant was DWI.” The State argues that “compelling interests

promoted by the seizure far outweighed the minimal intrusion on Defendant’s

privacy under the specific facts of the case.”

{19}   We agree with the Court of Appeals that the following facts are undisputed.

First, “Thompson’s actions in temporarily detaining Defendant amounted to an

‘arrest’ as that term is used in Section 66-8-124(A).” Wright, 2019-NMCA-026, ¶ 8.

Second, “Thompson was not a commissioned, salaried peace officer under Section

66-8-124(A) and therefore acted without statutory authority.” Wright, 2019-NMCA-

026, ¶ 8. Third, Thompson made the arrest as “a state actor.” Id. Finally, it is

undisputed that the “detention of Defendant, although statutorily unauthorized, did

not violate the Fourth Amendment.” Id.

A.     Standard of Review

{20}   Our “review of a motion to suppress presents a mixed question of law and


                                          11
fact.” Martinez, 2018-NMSC-007, ¶ 8 (internal quotation marks and citation

omitted). We first “look for substantial evidence to support the district court’s factual

finding, with deference to the district court’s review of the testimony and other

evidence presented.” Id. (brackets, internal quotation marks, and citation omitted).

“We then review the application of the law to those facts, making a de novo

determination of the constitutional reasonableness of the search or seizure.” Id.

(internal quotation marks and citation omitted). The reviewing court does not

reweigh evidence on appeal. See id. ¶¶ 13, 18 (concluding that the Court of Appeals

“contravened the standard of review by independently reweighing the evidence on

appeal”). Rather, we view the evidence found by the trial court “in a manner most

favorable to the prevailing party.” State v. Jason L., 2000-NMSC-018, ¶ 10, 129

N.M. 119, 2 P.3d 856 (internal quotation marks and citation omitted).

B.     Analysis

{21}   To determine whether the New Mexico Constitution affords greater liberty

than the United States Constitution, we use the interstitial approach this Court

adopted in State v. Gomez, 1997-NMSC-006, ¶¶ 20-22, 33, 122 N.M. 777, 932 P.2d

1. Under the interstitial approach, we ask “(1) whether the right being asserted is

protected under the federal Constitution; (2) whether the state constitutional claim

has been preserved; and (3) whether there exists one of three reasons for diverging


                                           12
from federal precedent.” State v. Cardenas-Alvarez, 2001-NMSC-017, ¶ 6, 130

N.M. 386, 25 P.3d 225. Under Gomez, “A state court . . . may diverge from federal

precedent for three reasons: a flawed federal analysis, structural differences between

state and federal government, or distinctive state characteristics.” Gomez, 1997-

NMSC-006, ¶ 19.

{22}   Applying the interstitial approach, we first observe that the right being

asserted here is not protected by the Fourth Amendment. Wright, 2019-NMCA-026,

¶ 8; see also Slayton, 2009-NMSC-054, ¶¶ 32-33 (concluding that under the Fourth

Amendment the only inquiry is whether the state actor had reasonable suspicion to

detain or probable cause to arrest). Secondly, the state constitutional claim asserted

by Defendant was preserved. We therefore turn to the third inquiry: whether there is

a reason to depart from federal precedent.

{23}   Article II, Section 10 of the New Mexico Constitution provides, “The people

shall be secure in their persons, papers, homes and effects, from unreasonable

searches and seizures.” This Court has interpreted this clause to provide a broad right

to be free from unwarranted governmental intrusions. State v. Garcia, 2009-NMSC-

046, ¶ 29, 147 N.M. 134, 217 P.3d 1032, which often results in significantly greater

protections than those afforded under the Fourth Amendment. See, e.g., Gomez,

1997-NMSC-006, ¶¶ 39, 44 (rejecting the federal, exigency-based automobile


                                          13
exception to the warrant requirement in favor of greater protections under Article II,

Section 10); Cardenas-Alvarez, 2001-NMSC-017, ¶¶ 2, 5 (holding that extended

detention of a defendant at border checkpoint was unlawful under Article II, Section

10 and suppressing evidence seized thereby). Specifically, New Mexico courts have

provided an “extra layer of protection from unreasonable searches and seizures” to

cases involving automobiles based on the “distinct characteristic of New Mexico

constitutional law,” which dismissed the notion that an individual lowers his or her

expectation of privacy when the individual enters an automobile. Cardenas-Alvarez,

2001-NMSC-017, ¶ 15.

{24}   In addition to greater search and seizure protections afforded by Article II,

Section 10, “New Mexico courts have consistently rejected federal bright-line rules

in favor of an examination into the reasonableness of officers’ actions under the

circumstances of each case.” State v. Ochoa, 2009-NMCA-002, ¶ 24, 146 N.M. 32,

206 P.3d 143; see State v. Paul T., 1999-NMSC-037, ¶ 9, 128 N.M. 360, 993 P.2d

74 (“[T]his Court has avoided bright-line, per se rules in determining the

reasonableness of searches under Article II, Section 10.”). Based on the greater

protections afforded under Article II, Section 10 and the disfavor for bright-line

categorical rules, our Court of Appeals in Rodarte adopted a standard for

determining when “an officer may arrest an individual solely on the basis of probable


                                         14
cause that a minor criminal offense for which jail time is not authorized has been

committed.” 2005-NMCA-141, ¶ 1. That standard is based on Justice O’Connor’s

dissent in Atwater v. City of Lago Vista, 532 U.S. 318, 360-74 (2001), which

balances “on the one hand, the degree to which [the arrest] intrudes upon an

individual’s privacy and, on the other, the degree to which [the arrest] is needed for

the promotion of legitimate governmental interests.” Id. at 361 (O’Connor, J.,

dissenting) (internal quotation marks and citation omitted); see Rodarte, 2005-

NMCA-141, ¶¶ 8, 14 (adopting the Atwater dissent standard).

{25}   In Rodarte, the defendant was the passenger in a vehicle that ran a stop sign.

Id. ¶ 2. After stopping the vehicle, the officer arrested the defendant and transported

him to jail on the suspicion of being a minor in possession of alcohol, a nonjailable

offense. See id. ¶¶ 1, 3. Subsequently, upon searching the back seat of the patrol car,

the officer found drugs, and the defendant was charged with possession of a

controlled substance. See id. ¶¶ 3, 4. In looking to the governmental interests

promoted by the arrest, the Rodarte Court determined that because the defendant

was calm, he was not driving, and he complied with all of the officer’s requests, the

arrest “was unreasonable because there were no circumstances justifying the

officer’s choice to arrest . . . rather than issue a citation.” Id. ¶ 15.

{26}   The next year in Bricker, our Court of Appeals applied the same balancing-


                                             15
of-interest test that it adopted in Rodarte. Bricker, 2006-NMCA-052, ¶ 26. In

Bricker, the defendant was arrested for driving on a suspended license. Id. ¶ 1. The

arrest violated a New Mexico statute that required a citation and release under these

circumstances. Id. ¶¶ 2, 14. After applying the balancing test, the Bricker Court held

that the defendant’s arrest, made without statutory authority, “was unreasonable and

the seizure was unconstitutional under Article II, Section 10.” Id. ¶ 30. The Court

reasoned that because the Legislature “zeroed in on the traffic offense at issue,”

requiring citation and release,1 there was “evidence of an intent to protect individual

liberty over perceived governmental need.” Id. ¶ 29.

{27}   In this case, because the detention of Defendant amounted to an “arrest,” see

Slayton, 2009-NMSC-054, ¶ 20 (concluding that “temporary detentions are covered

under the term ‘arrest’ as used in Chapter 66”), and because Thompson acted without

statutory authority and in violation of Section 66-8-124(A), we conclude that the

balancing-of-interests test employed in Rodarte and Bricker to determine

constitutional reasonableness under Article II, Section 10 applies here. As a result,


       1
        See, e.g., NMSA 1978, § 66-8-123(A) (2013) (providing that “whenever a
person is arrested for any violation of the Motor Vehicle Code or other law relating
to motor vehicles punishable as a misdemeanor, the arresting officer . . . shall . . .
prepare a notice to appear in court, specifying the time and place to appear, have the
arrested person sign the agreement to appear as specified, give a copy of the citation
to the arrested person and release the person from custody”).

                                          16
we evaluate, “on the one hand, the degree to which [the arrest] intrudes upon

[Defendant]’s privacy and, on the other, the degree to which [the arrest] is needed

for the promotion of legitimate governmental interests.” Atwater, 532 U.S. at 361

(O’Connor, J., dissenting) (internal quotation marks and citation omitted). In

applying the balancing test to this case, we emphasize that our Legislature has

specifically determined in Section 66-8-124(A) that an arrest can only be made by

“a commissioned, salaried peace officer.” This reflects the Legislature’s

determination that the liberty to be free from an arrest by anyone other than “a

commissioned, salaried peace officer” for violating a law relating to motor vehicles

that is punishable as a misdemeanor outweighs the State’s perceived governmental

interests in allowing an arrest to be made by anyone else.

{28}   In its attempt to weigh the interests in favor of the State to validate the arrest,

the majority of the Court of Appeals overlooked the district court’s findings,

engaged in its own fact findings, and overlooked undisputed facts. As mentioned

previously, the majority concluded that the State’s interest in removing drunk drivers

from its roadways outweighed whatever “privacy intrusion that Defendant may have

experienced.” Wright, 2019-NMCA-026, ¶ 14. The majority also concluded that the

exigent circumstances of avoiding dissipation of alcohol and the potential that

“Defendant might have tried to drive away,” weighed in favor of detention. Id.


                                           17
{29}   What the Court of Appeals majority overlooked is that when Thompson

arrested Defendant, she posed no danger whatsoever to the motoring public. She was

parked in her driveway at home, and her truck was blocked in by Thompson’s patrol

vehicle. Where was the danger? In analyzing the governmental interests we look at

“the degree to which [the arrest] is needed for the promotion” of those interests.

Atwater, 532 U.S. at 361 (O’Connor, J., dissenting) (internal quotation marks and

citation omitted). We agree that the State has an interest in deterring drunk driving

and maintaining highway safety, but that interest was not promoted by the arrest of

Defendant, who was off of the road, parked at her home, and blocked in. The

majority ignores the finding made by the district court that, “but for the illegal

detention, Defendant would have gone inside her house before the certified deputy

arrived four to five minutes after the illegal detention.” The majority also ignored

having acknowledged Thompson’s own testimony that he did not believe Defendant

was attempting or intending to flee, Wright, 2019-NMCA-026, ¶ 4 n.1, when it

speculated as an “exigency” that “Defendant might have tried to drive away.” Id. ¶

14. The majority identified the remaining exigent State interest as the dissipation of

alcohol. Id. This too is based on speculation, and is but one consideration in the

reasonableness analysis. See State v. Nance, 2011-NMCA-048, ¶ 23, 149 N.M. 644,




                                         18
253 P.3d 934 (rejecting the conclusion that dissipation of alcohol alone is exigency

enough to justify warrantless entry into the home).

{30}   We add that the district court’s written findings of fact did not state that

Thompson had seen Defendant “speeding” or “driv[ing] over the speed limit.”

Wright, 2019-NMCA-026, ¶¶ 13, 14. Further, the district court’s written findings of

fact did not state facts, discussed in the Court of Appeals opinion, that Thompson

had seen Defendant driving “erratic[ally] on a public highway” or “weav[ing] back

and forth on the highway” or that Defendant “nearly hit [Thompson’s] patrol car.”

Id. ¶¶ 13, 14. Rather, the district court found that Thompson “claimed” his patrol

vehicle was almost struck by Defendant’s truck as it passed while Thompson was

parked off the roadway. Finally, the district court’s written findings did not state that

Thompson had heard Defendant say anything about consuming alcohol. See id. ¶ 14.

These omissions from the district court findings should be construed in favor of

suppression, not against it. As such, we conclude the majority did not show sufficient

deference to the district court’s factual findings or construe them as required on

appeal. See Martinez, 2018-NMSC-007, ¶¶ 12-13, 18 (“On appeal, we must review

the totality of the circumstances and must avoid reweighing individual factors in

isolation.”).




                                           19
{31}   For the foregoing reasons, we conclude that the Court of Appeals erred in

determining that Defendant’s arrest was needed for the promotion of the State’s

interest in deterring drunk driving and maintaining highway safety. See Wright,

2019-NMCA-026, ¶ 14. We now turn to the degree to which the arrest intruded upon

Defendant’s privacy.

{32}   The district court’s findings of fact provide that Thompson “closely followed

and pursued Defendant up and to her driveway” in a “marked patrol vehicle.” He

then parked the patrol vehicle behind Defendant and shined a spotlight on

Defendant’s truck. In uniform and badge, Thompson approached Defendant on foot

and instructed her to remain in her truck. Like the defendant in Rodarte, 2005-

NMCA-141, ¶¶ 2-3, 15, Defendant obeyed these instructions and remained in her

truck for four to five minutes. Wright, 2019-NMCA-026, ¶ 5. Based on the district

court’s finding that “but for the illegal detention, Defendant would have gone inside

her house,” the arrest also intruded upon Defendant’s ability to enter her home and

move freely within her property.

{33}   In balancing the State’s interests with Defendant’s privacy interests, on the

one hand we have an unauthorized arrest that promoted neither the State’s interest

in deterring drunk driving nor the State’s interest in maintaining highway safety. On

the other hand, we have an unauthorized arrest that intruded upon Defendant’s


                                         20
privacy by Thompson shining a spotlight into her property, lighting up her parked

truck, ordering Defendant to remain in her truck, and preventing her from entering

her home.

{34}   When viewing the facts found by the district court in the manner most

favorable to Defendant as required by the standard of review, see Martinez, 2018-

NMSC-007, ¶¶ 8, 12, and balancing the degree to which the arrest intruded upon

Defendant’s privacy with the degree to which the arrest was needed to promote

legitimate governmental interests, we conclude that Thompson’s actions were

constitutionally unreasonable under Article II, Section 10 of the New Mexico

Constitution. The evidence and the fruits obtained following the unconstitutional

arrest must be suppressed.

III.   CONCLUSION

{35}   We reverse the Court of Appeals and remand the case to the district court for

further proceedings in accordance with this opinion.

{36}   IT IS SO ORDERED.


                                              MICHAEL E. VIGIL, Chief Justice




                                         21
WE CONCUR:



C. SHANNON BACON, Justice



DAVID K. THOMSON, Justice




                            22